Citation Nr: 1728405	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-14 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction is currently retained by the RO in Columbia, South Carolina. 

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) during a June 2014 Travel Board hearing.  A transcript of that hearing is associated with the claims file. 

This case was previously before the Board in November 2014 when it was remanded for additional development.  It has returned for adjudication. 


FINDING OF FACT

The Veteran's nonservice-connected left ear is assigned Level I hearing; and, during the course of the appeal, he has no worse than Level V hearing in the right ear. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.321, 4.1, 4.7, 4.85, 4.85, Diagnostic Code 6100, 4.86 (2016).

	(CONTINUED ON NEXT PAGE)






REASONS AND BASES FOR FINDING AND CONCLUSION

Since the November 2014 Remand, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  However, VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA rating criteria for evaluating hearing loss disabilities provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests.  38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold average," as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  Average puretone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Diagnostic Code 6100.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  See 38 C.F.R. § 4.86 (a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86 (b).  In both instances, the Veteran would be considered to have an exceptional pattern of hearing loss.

A VA audiologist, in addition to evaluating puretone and speech recognition scores, must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Even if an audiologist's description of the functional effects is somehow defective, however, the Veteran bears the burden of demonstrating any prejudice caused by such deficiency.  Id. at 455-56.

The Board initially notes that the Veteran is only service-connected for right ear hearing loss.  Pursuant to 38 C.F.R. § 4.85(f), if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  However, if impaired hearing is service-connected in only one ear, the impairment in both ears will be considered in rating the disability if the impairment in the service-connected ear is to a degree of 10 percent or more and the impairment in the nonservice-connected ear qualifies as a disability under 38 C.F.R. § 3.385.  38 C.F.R. § 3.383.  In this regard, in order for the right ear hearing loss to be considered 10 percent disabling, it must reach Level X or XI (which are the Roman Numeral designations for hearing loss of a severity that it would equate to a 10 percent rating when the nonservice-connected ear is assigned Level I hearing impairment).  However, as will be discussed below, the Veteran's right ear hearing loss results in no worse than Level V hearing impairment.  As such, for the entire appeal period, the Veteran's nonservice-connected left ear is assigned Level I hearing.

An April 2011 statement from the Veteran's spouse indicates that the Veteran has difficulty hearing on the phone and hearing the television.




During the April 2011 VA examination, the Veteran's puretone thresholds were:

HERTZ
1000
2000
3000
4000
Right
25 dB
60 dB
65 dB
70 dB

The puretone threshold average was 55 dB for the right ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear.  The examiner noted that the Veteran's hearing loss impacted his occupational activities because he had hearing difficulty but that it did not affect his usual daily activities.  An exceptional pattern of hearing loss is not shown for the right ear.  Applying the audiometry test results to Table VI, the Veteran's right ear hearing loss equates to level II.  Applying the percentage ratings for hearing impairment found in Table VII, level II hearing in the right ear and level I hearing in the nonservice-connected left ear results in a noncompensable rating.  38 C.F.R. § 4.85.  

During a November 2011 VA audiology consult, the Veteran was assessed with right ear normal hearing through 1,000 Hertz followed by a sharply sloping moderately severe sensorineural hearing loss through 4,000 Hertz.  The puretone thresholds were recorded as follow:

HERTZ
1000
2000
3000
4000
Right
25 dB
55 dB
55 dB
55 dB

The puretone threshold average was 47.5 dB for the right ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear.  An exceptional pattern of hearing loss is not shown for the right ear.  Applying the audiometry test results to Table VI, the Veteran's right ear hearing loss equates to level III.  Applying the percentage ratings for hearing impairment found in Table VII, level III hearing in the right ear and level I hearing in the nonservice-connected left ear results in a noncompensable rating.  38 C.F.R. § 4.85.  



In a January 2012 statement, the Veteran reported that he was referred to an audiologist in November 2011 and was given hearing aids in December 2012.  

During the April 2013 VA examination, the Veteran's audiometric results were:

HERTZ
1000
2000
3000
4000
Right
45 dB
65 dB
70 dB
70 dB

The puretone threshold average was 62.5 dB for the right ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear.  The examiner indicated that the test results were valid for rating purposes.  The Veteran indicated that without his hearing aids, he was unable to hear speech or understand television.  An exceptional pattern of hearing loss is not shown for the right ear.  Applying the audiometry test results to Table VI, the Veteran's right ear hearing loss equates to level V.  Applying the percentage ratings for hearing impairment found in Table VII, level V hearing in the right ear and level I hearing in the nonservice-connected left ear results in a noncompensable rating.  38 C.F.R. § 4.85.  

During the June 2014 hearing, the Veteran's spouse indicated that the Veteran's hearing had gotten worse but had "been like this for years."  She indicated that he cannot hear him and she has to step in front of him to get his attention if his hearing aids are not in.  The Veteran stated that when he drives, it is difficult to hear cars, horns and sirens.  The Veteran's spouse further indicated that the Veteran cannot talk to people on the phone without his hearing aids.  

During a June 2014 VA audiology consultation, the examiner noted that the assessment was not adequate for rating purposes.  He noted that the Veteran's initial responses to pure tone testing were very elevated as compared to speech reception thresholds.  After multiple re-tests and re-instructing, valid and reliable responses were obtained that agree with other objective and subjective measures.  The pure tone thresholds were recorded as:

HERTZ
1000
2000
3000
4000
Right
35 dB
65 dB
65 dB
70 dB

The puretone threshold average was 58.75 dB for the right ear.  Speech recognition scores were not reported due to the poor reliability of the Veteran's responses.  An exceptional pattern of hearing loss is not shown for the right ear.  Applying the audiometry test results to Table VIA, the Veteran's right ear hearing loss equates to level IV.  See 38 C.F.R. § 4.85(c).  Applying the percentage ratings for hearing impairment found in Table VII, level IV hearing in the right ear and level I hearing in the nonservice-connected left ear results in a noncompensable rating.  38 C.F.R. § 4.85.  

Considering such evidence in light of the criteria noted above, the Board finds that, for the entire appeal period, the Veteran's nonservice-connected left ear is assigned Level I hearing, and, as he has no worse than Level V hearing in the right ear, he is not entitled to a compensable rating for his right ear hearing loss.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty in hearing voices and the television, is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  The Veteran is competent to report difficulty with communication.  However, even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable evaluation are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluation are rendered).

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

Entitlement to an initial compensable rating for right ear hearing loss is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


